DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group I, which includes claims 1-10 in the reply filed on 9/7/2022 is acknowledged. 
Applicant’s election of Species B, Subspecies 1 including Figures 15A-D in the reply filed on 11/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that Applicant did not further elect from sub-species I-III, a particular roof/cover type or from sub-species a-c, a particular take-off/landing type. Therefore applicant has elected the roof/cover type and take-off/landing type associated with Figs. 15A-D. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wankewycz et al. (US 2021/0031947 A1), hereinafter Wankewycz-947.
	Regarding claim 1, Wankewycz-947 discloses a modular housing structure (vehicle storage box (400), Fig. 10) for housing a plurality of unmanned aerial vehicles (unmanned vehicle (101), Fig. 10), comprising: 
	a plurality of modular housing sections (unmanned vehicle hangar modules (430), Fig. 10) configured to hold a plurality of UAVs (Examiner notes multiple UAV’s (101), Fig. 10), the plurality of modular housing sections vertically stackable (Fig. 10), each one of the modular housing sections including: 
		a landing pad (landing platform (470), Fig. 10) sized to land a given UAV of the UAVs (Examiner notes the given UAV (101), Fig. 10 shown landing on the landing platform (470)), the landing pad mechanically actuated (via processing unit (128), §[0154]) to extend from an interior of a given modular housing section to receive and deploy the given UAV and withdraw into the interior to shelter the given UAV from weather (§[0146]…the unmanned vehicle platform extension mechanism and the unmanned vehicle landing platform 470 are positioned inside the unmanned vehicle container 440. In the landing state or the takeoff state, the unmanned vehicle platform extension mechanism 490 moves the unmanned vehicle landing platform 470 outside the unmanned vehicle container 440), (Examiner notes §[0151]…to store and protect), and 
		charging electronics disposed in or on the landing pad and configured to charge the given UAV (§[0151] Each unmanned vehicle hangar module 430 provides a platform for an UVA 101 to land. The unmanned vehicle hangar module 430 can then store and protect the unmanned vehicle 101 as well as electrically charge a battery  of the unmanned vehicle 101…§[0157] The processing unit 128 afterward directs the battery or power module 122 to provide electricity to the contact surfaces 111 and 112 of the landing pad 100 for charging the battery), wherein the modular housing structure supports a scalable number of the UAVs based on a number of the modular housing sections vertically stacked on each other at a time (Fig. 10).

	Regarding claim 2, Wankewycz-947 discloses the modular housing structure of claim 1, wherein one of the modular housing sections includes first and second landing pads (Examiner notes plurality of unmanned vehicle landing decks (441), Fig. 10) (§[0151] Each unmanned vehicle hangar module 430 provides a platform for an UAV 101 to land).

	Regarding claim 3, Wankewycz-947 discloses the modular housing structure of claim 2, wherein the first landing pad and the second landing pad are mechanically actuated separately (Examiner notes Fig. 10, one landing deck is actuated outside the container and one remains inside, depicting separate actuation).

	Regarding claim 6, Wankewycz-947 discloses the modular housing structure of claim 1, wherein each of the modular housing sections further comprises: a plurality of navigational aids disposed about the landing pad to assist the UAVs when landing on the landing pad (vehicle presence sensor (250) and network unit for GPS (315), Fig. 9).

	Regarding claim 7, Wankewycz-947 discloses the modular housing structure of claim 1, further comprising: 
	a climate controller disposed within the modular housing structure, the climate controller (battery powered fan unit, §[0147]) including a fan (Examiner notes the fan within the battery powered fan unit) to force air around the UAVs stored within the plurality of modular housing sections (§[0147] The unmanned vehicle hangar modules 430 further includes a battery-powered fan unit for providing air ventilation within the unmanned vehicle hangar modules). 

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wankewycz-947.	
Regarding claim 1, Wankewycz-947 discloses a modular housing structure (vehicle storage box (400), Fig. 10) for housing a plurality of unmanned aerial vehicles (Unmanned vehicle (101), Fig. 10), comprising: 
	a plurality of modular housing sections (unmanned vehicle hangar modules (430), Fig. 10) configured to hold a plurality of UAVs (Examiner notes multiple UAV’s (101), Fig. 10), the plurality of modular housing sections vertically stackable (Fig. 10), each one of the modular housing sections including: 
		a landing pad (landing platform (470), Fig. 10) sized to land a given UAV of the UAVs (Examiner notes the given UAV (101), Fig. 10 shown landing on the landing platform (470)), the landing pad mechanically actuated (via processing unit (128), §[0154]) to extend from an interior of a given modular housing section to receive and deploy the given UAV and withdraw into the interior to shelter the given UAV from weather (§[0146]…the unmanned vehicle platform extension mechanism and the unmanned vehicle landing platform 470 are positioned inside the unmanned vehicle container 440. In the landing state or the takeoff state, the unmanned vehicle platform extension mechanism 490 moves the unmanned vehicle landing platform 470 outside the unmanned vehicle container 440), and 
		charging electronics disposed in or on the landing pad and configured to charge the given UAV (§[0151] Each unmanned vehicle hangar module 430 provides a platform for an UVA 101 to land. The unmanned vehicle hangar module 430 can then store and protect the unmanned vehicle 101 as well as electrically charge a battery  of the unmanned vehicle 101…[0157] The processing unit 128 afterward directs the battery or power module 122 to provide electricity to the contact surfaces 111 and 112 of the landing pad 100 for charging the battery), wherein the modular housing structure supports a scalable number of the UAVs based on a number of the modular housing sections vertically stacked on each other at a time (Fig. 10).
	Regarding claim 2, Wankewycz-947 discloses the modular housing structure of claim 1, wherein one of the modular housing sections includes first and second landing pads (Examiner notes first landing pad is disclosed as contact surface (111), Fig. 9; and second landing pad is disclosed as contact surface (112), Fig. 9).

	Regarding claim 4, Wankewycz-947  discloses the modular housing structure of claim 2, wherein the first landing pad and the second landing pad are connected such that the first landing pad and the second landing pad are mechanically actuated together (see Fig. 9 and 10, Examiner notes pads are connected via a landing deck), wherein the first landing pad and the second landing pad are connected side by side in a first direction (see 111 and 112, Fig. 9), and wherein the first landing pad and the second landing pad are mechanically actuated in a direction perpendicular to the first direction (Examiner notes actuated landing deck, Fig. 10, containing both landing pads, actuated in a direction perpendicular to the side by side positioning).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz-947 as applied to claim 1 above, and further in view of Wankewycz (WO 2017/029611 A1), hereinafter Wankewycz-611.

Regarding claim 5, Wankewycz-947 discloses the modular housing structure of claim 1, but does not appear to specifically disclose wherein a first portion of the modular housing sections actuate the landing pad out a first side of the modular housing structure and a second portion of the modular housing sections actuate the landing pad out a second side of the modular housing structure different from the first side.
    PNG
    media_image1.png
    644
    693
    media_image1.png
    Greyscale
 
However the Wankewycz-611 teaches a modular housing system (Fig. 44) wherein a first portion of the modular housing sections (i.e. left portion, Fig. 44) actuate the landing pad out a first side (i.e. left side, Fig. 44)  of the modular housing structure and a second portion of the modular housing sections (i.e. right side, Fig. 44) actuate the landing pad out a second side (i.e. right side, Fig. 44) of the modular housing structure different from the first side.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular housing system disclosed by Wankewycz-947 with the first portion actuating out a first side and a second portion actuating out a second side as taught by Wankewycz-611, in order to have a modular housing system wherein a first portion of the modular housing sections actuate the landing pad out a first side of the modular housing structure and a second portion of the modular housing sections actuate the landing pad out a second side of the modular housing structure different from the first side. The benefit being using more of the portions simultaneously.

	Regarding claim 8, Wankewycz-947 discloses the modular housing structure of claim 7, but does not appear to specifically disclose wherein the modular housing sections each include airflow openings to allow the air to flow between the modular housing sections from the fan.
	However Wankewycz-611 teaches a movable landing platform (30a, Fig. 45, reproduced below for convenience) that includes airflow openings (30a-1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular housing sections disclosed by Wankewycz-947 with the airflow openings as taught by Wankewycz-611, in order to allow the air to flow between the modular housing sections from the fan. The benefit being cooling of the UAV’s and air circulation in the housing structure.

    PNG
    media_image2.png
    399
    639
    media_image2.png
    Greyscale


	Regarding claim 9, modified Wankewycz-947 discloses the modular housing structure of claim 8, wherein the airflow openings are disposed peripherally around the landing pad of each of the modular housing sections (Wankewycz-611, pg. 93, ln. 20: The movable landing platform 30a includes a plurality of openings or slots 30a-1. In one implementation, the slots 30a-1 are provided by a wire mesh.)

	Regarding claim 10, modified Wankewycz-947 discloses the modular housing structure of claim 8, wherein the landing pad includes a grate or a mesh and the airflow openings are defined by the grate or wire mesh (Wankewycz-611, pg. 93, ln. 20: The movable landing platform 30a includes a plurality of openings or slots 30a-1. In one implementation, the slots 30a-1 are provided by a wire mesh.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Achtelik et al. (US 2018/0362188 A1) teaches a ground control device for a plurality of unmanned aircraft that is stackable. Straus et al. (US 2019/0002127 A1) teaches a multi-cell station for drones, for landing, storing, taking off and charging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619